DETAILED ACTION
This non-final Office action is in response to the claims filed on 9/18/2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, line 16 – “first leg segment” and “second leg segment” are unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5237775 to Hardy.
Hardy discloses a tiltable window sash assembly comprising: 
a first stile 13 and an opposite second stile 13, the first stile including a first stile wall, a second stile wall, and a bottom stile wall extending between the first and second stile walls, the first stile further including a stile channel formed between the first and second stile walls; (see FIGS. 1 and 2)
a top rail (see FIG. 1) and an opposite bottom rail, the top and bottom rails each extending horizontally across between the first and second stiles together forming a sash frame, the bottom rail further including a first rail wall, a second rail wall, and a bottom rail wall extending between the first and second rail walls, the bottom rail further including a rail channel formed between the first and second rail walls, wherein the stile channel and rail channel communicate with one another at a corner of the sash frame; and 
a pivot bar 20 having a first leg 21A and a second leg 21B, the first leg positioned within the stile channel and coupled to the bottom stile wall, and the second leg positioned within the rail channel and coupled to the bottom rail wall such that the pivot bar wraps around the corner of the sash frame whereat the first stile and bottom rail meet. (See FIG. 2) (claim 1)
Hardy further discloses wherein a first side edge of the first leg abuts the first stile wall and a second side edge of the first leg abuts the second stile wall, and wherein a first side edge of the second leg abuts the first rail wall and a second side edge of the second leg abuts the second rail wall. (see FIG. 2) (claim 7)
Hardy further discloses the pivot bar further including a third leg 23 extending outwardly from the first stile, the third leg having one or more keying features designed to mate with a balance shoe assembly. (see FIG. 2) (claim 8)
Hardy further discloses wherein the stile channel extends along the entire length of the first stile between the top and bottom rails. (see FIG. 1) (claim 9)
Hardy further discloses wherein the rail channel extends along the entire length of the bottom rail between the first and second stiles, and wherein the second stile further includes a first stile wall, a second stile wall, and a bottom stile wall extending between the first and second stile walls, the second stile further including a second stile channel formed between the first and second stile walls, the second stile channel being in communication with the rail channel, the tiltable window sash assembly further including a second pivot bar having a first leg segment and a second leg segment, the first leg segment positioned within the second stile channel and coupled to the bottom stile wall, and the second leg segment positioned within the rail channel and coupled to the bottom rail wall. (See FIG. 1) (claim 10)
Hardy further discloses a tiltable window sash assembly comprising: 
a window frame 11; 
an upper sash 12a and a lower sash 12b mounted within the window frame, the lower sash further comprising: 
a first stile and an opposite second stile, the first stile including a first stile wall, a second stile wall, and a bottom stile wall extending between the first and second stile walls, the first stile further including a stile channel formed between the first and second stile walls; 
a top rail and an opposite bottom rail, the top and bottom rails each extending horizontally across between the first and second stiles together forming a sash frame, the bottom rail further including a first rail wall, a second rail wall, and a bottom rail wall extending between the first and second rail walls, the bottom rail further including a rail channel formed between the first and second rail walls, wherein the stile channel and rail channel communicate with one another at a corner of the sash frame; 
a pivot bar 20 having a first leg segment and a second leg segment, the first leg segment positioned within the stile channel and coupled to the bottom stile wall, and the second leg segment positioned within the rail channel and coupled to the bottom rail wall such that the pivot bar wraps around the corner of the sash frame whereat the first stile and bottom rail meet; and 
a latch mechanism 19 coupled along the top rail, the latch mechanism actuatable to disengage the lower sash from the window frame, wherein the lower sash is pivotable relative to the window frame about the pivot bar when the latch mechanism is actuated. (claim 11)
Hardy further discloses wherein the stile channel extends along the entire length of the first stile between the top and bottom rails. (See FIGS. 1 and 2) (claim 14)
Hardy further discloses wherein the rail channel extends along the entire length of the bottom rail between the first and second stiles, and wherein the second stile further includes a first stile wall, a second stile wall, and a bottom stile wall extending between the first and second stile walls, the second stile further including a second stile channel formed between the first and second stile walls, the second stile channel being in communication with the rail channel, the tiltable window sash assembly further including a second pivot bar having a first leg segment and a second leg segment, the first leg segment positioned within the second stile channel and coupled to the bottom stile wall, and the second leg segment positioned within the rail channel and coupled to the bottom rail wall. (see Figs. 1 and 2) (claim 15)

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2337931 to Martz et al. (hereinafter “Martz”).
Martz discloses a pivot bar 36 for a tiltable window sash system, the pivot bar comprising: 
a first leg having a first leg segment extending along a first plane and a second leg segment extending along a second plane parallel to the first plane, the first leg further including a third leg segment extending between the first and second leg segments; 
a second leg extending from a lower portion of the first leg segment along a third plane, the third plane being generally orthogonal to each of the first and second planes; and 
a third leg 34 extending from the lower portion of the first leg segment, the third leg arranged generally parallel to the third plane of the second leg. (claim 16)
[AltContent: textbox (Third leg segment)]
[AltContent: textbox (Opening / pocket)][AltContent: arrow][AltContent: textbox (2nd leg)][AltContent: arrow][AltContent: textbox (Leg segments)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    216
    200
    media_image1.png
    Greyscale

	Martz further discloses one or more openings formed on the second leg segment of the first leg, the openings extending through the leg segment and dimensioned for receiving a fastener therethrough, (claim 17) one or more openings formed on the second leg, the openings extending through the second leg and dimensioned for receiving a second fastener therethrough, (claim 18) and wherein the first, second, and third legs are collectively formed as a single, unitary component. (claim 19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy, as applied above, in view of Martz.
Hardy fails to disclose wherein the first leg of the pivot bar further includes a first leg segment extending along a first plane and a second leg segment extending along a second plane parallel to the first plane.
Martz teaches of a pivot bar with a first leg of the pivot bar further includes a first leg segment extending along a first plane and a second leg segment extending along a second plane parallel to the first plane, and wherein the first leg segment and the bottom stile wall together enclose a pocket therebetween. (see marked FIG. 1 of Martz above) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hardy first leg, as taught by Martz, in order to further secure the first leg to the bottom stile wall via a larger fastener. (Note, the opening in the first leg of Martz is larger than opening 22 in the first leg of Hardy 21a. see FIG. 3 of Hardy) (claims 2,12)
Hardy, as applied above, further discloses wherein the second leg segment further includes one or more openings for receiving fasteners therethrough, the pivot bar coupled to the bottom stile wall via the one or more openings of the second leg segment. (claim 5)
Hardy, as applied above, further discloses the first leg further including a third leg segment extending between and connecting the first and second leg segments, and wherein the first leg segment connects with the second leg. (claim 6)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martz, as applied above.
Martz fails to disclose wherein the pivot bar is cast using a zinc alloy material. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to form the pivot bar via a zinc alloy material in order to form the pivot bar out of a durable, inexpensive, and corrosion resistant material as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. 
Further note, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). Thus, note that claim 20 does not require the pivot bar be formed via casing, but only that the structure be capable of being made by casting.




Allowable Subject Matter
Claims 3, 4, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634